DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/22 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (US 2016/0285830 A1, hereinafter “Dong”)
Regarding claims 1, 8 and 15,  Dong discloses a method for a physical network interface controller (PNIC) to perform logical network packet handling (see para. 0025, NIC or PNIC), the PNIC being enabled with Input/Output (I/O) virtualization to support multiple virtual functions (see para. 0027, virtualized I/O devices), wherein the method comprises: assigning a packet queue in a processing pipeline supported by the PNIC to a first virtual functions, wherein the first virtual function is supported by the PNIC and assigned to a virtualized computing instance (see Figure 2, para. 0032 and 0042, each virtual function is assigned a queue pair); receiving an egress packet associated with a packet flow from the virtualized computing instance to a destination over a logical network (see para. 0042, packet routing to the destination), wherein the egress packet is received via the first virtual function (see para. 0043, packet may be received from a VF because of complex filtering requirements; see figure 5, steps 500 and 502, para. 0060); steering the egress packet towards the packet queue in the processing pipeline by applying a filter associated with the first virtual function or content of the egress packet, or both (see para. 0032-0034, filtering logic to apply filtering rules to packets);
processing the egress packet using the processing pipeline to generate a processed packet (see para. 0031, arbitrator send the packet to VF148 for processing; see also para. 0060), wherein the processing pipeline includes (a) retrieving a logical network policy associated with the packet flow from a datastore on the PNIC  (see para. 0061, checks against set of simple rules; para. 0025,0038,0044 and 0064, VFP applies policies on network traffic); and (b) performing one or more actions according to the logical network policy (see para. 0025, action is firewalling or which traffic is allowed and also rate limiting); and forwarding the processed packet towards the destination via a second virtual function supported by the PNIC or a physical network connected to the PNIC (see para. 0012, 0034, 0042-0043, and 0062, forwarding packets); .
Regarding claims 2, 9 and 16, Dong discloses wherein steering the egress packet towards the processing pipeline comprises: identifying a logical network tag associated with assigned to the first virtual function via which the egress packet is received (see para. 0031 and 044, tag can be address for VM); and based on the logical network tag and a destination address specified by the egress packet (see para. 0030-0031, target address), applying the filter to steer the egress packet towards the packet queue supported by the PNIC (see para. 0032, queue for incoming packets with filtering rules).
Regarding claims 3, 10 and 17, Dong discloses wherein steering the egress packet towards the processing pipeline comprises: attaching, to the egress packet, the tag that identifies a virtual local area network (VLAN) or virtual network identifier (VNI) associated with the first virtual function (see para. 0031, VMM may bind IP address and MAC address corresponding to one VM to the virtual function to which VM is bound).
Regarding claims 4, 11 and 18, Dong discloses wherein the method comprises: prior to detecting the egress packet, configuring the logical network policy for the packet flow based on an instruction from a virtual switch associated with the virtualized computing instance (see para. 0041, service based policies; para. 0033, policies implemented based on security; see para. 0058, SFA policies).
Regarding claims 5, 12 and 19, Dong discloses wherein the method comprises: triggering the virtual switch to configure the logical network policy by forwarding a prior egress packet belonging to the packet flow towards the virtual switch (see para. 0041, binding policies).
Regarding claims 6, 13 and 20, Dong discloses wherein processing the egress packet comprises: generating the processed packet by updating source media access control (MAC) address information or destination MAC address information in the egress packet for forwarding to the destination over a logical layer-3 network (see para. 0042).
Regarding claims 7, and 14, Dong discloses wherein processing the egress packet comprises: generating the processed packet by encapsulating the egress packet with an outer header that is addressed from a first virtual tunnel endpoint (VTEP) associated with the virtualized computing instance to a second VTEP associated with the destination for forwarding to the destination via a physical network (see para. 0031-0033, virtual function binding can be source VTEP and destination VTEP).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/           Primary Examiner, Art Unit 2463